Citation Nr: 0203509	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  00-16 868	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Robert F. Stranick, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to June 
1946.  His death occurred in September 1985.  The claim for 
benefits herein under review was initiated by the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, denying the 
appellant's claim of entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318.  
Following the RO's receipt of a notice of disagreement from 
the appellant, she was afforded an RO hearing, and subsequent 
thereto, a statement of the case was issued to her and she 
perfected her appeal by the submission of a VA Form 9, Appeal 
to the Board of Veterans' Appeals.  In her substantive 
appeal, the appellant requested that she be afforded a Board 
hearing in Washington, DC.  Such a proceeding was scheduled 
to occur in June 2002, but prior to its occurrence, the Board 
was advised that the appellant had died in April 2001.  A 
certificate of death, thereafter provided to the Board, 
indicated that the date of her death was April 21, 2001.


FINDING OF FACT

In June 2001, the Board was notified that the appellant had 
died, although a copy of the certificate of death of the 
appellant, specifically indicating the date of death to be 
April 21, 2001, was not provided to the Board until April 
2002.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, claims of veterans or their 
dependents do not survive their deaths.  Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 
Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the appellant and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
Supp. 2001); 38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by another survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.




		
	                                                      Iris S. 
Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



